DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This office action considers claims 1-4 and 6-21 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claims 1 and 11. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
wherein each of the two or more sub-staircase regions comprises an even number of staircase steps; and each of the even number of staircase steps corresponds to a different dielectric layer pair.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a 

The following is a statement of reasons for allowance for claim 21. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
each N sub-staircase region comprises 2 * M steps; each of the 2 * M steps corresponding to a different dielectric layer pair; and N and M are greater than 1.” as recited in claim 21 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a 3D memory device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, each N sub-staircase region comprises 2 * M steps; each of the 2 * M steps corresponding to a different dielectric layer pair; and N and M are greater than 1. Hence, Claim#21 is allowable.
The most relevant prior art of references ZHAO et al. (US PGpub: 2013/0355738 A1), in FIG. 1, 9A-9C and Paragraph [0061]-[0078]), in view of in view of TANAKA et al. (US PGpub: 2010/0052042 A1), in FIG. 12-14 and Paragraphs [0055]-[0058]), substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, 11 and 21 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 1, 11 and 21 is deemed patentable over the prior art.
Claims 2-3, 5-10 and 12-20 are allowed as those inherit the allowable subject matter from claim 1, 11 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828